     Case 1:20-cv-00437-DAD-BAM Document 35 Filed 12/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES BRADBURN, SR.,                             Case No. 1:20-cv-00437-DAD-BAM
12                      Plaintiff,                    ORDER REGARDING JOINT REQUEST
                                                      FOR ADDITIONAL TIME TO FILE
13          v.                                        DISPOSITIONAL DOCUMENTS
14   C. R. BARD INC., and BARD                        (Doc. No. 34.)
     PERIPHERAL VASCULAR, INC.,
15
                        Defendants.
16

17

18          Upon consideration of the parties’ joint request for additional time to file dispositional
19   documents, and good cause appearing, IT IS HEREBY ORDERED that the joint request for
20   additional time to file dispositional documents is GRANTED. (Doc. No. 34.) The deadline for
21   the parties to file dispositional documents is extended for 90 days from the date of this Order.
22
     IT IS SO ORDERED.
23

24      Dated:     December 17, 2020                          /s/ Barbara    A. McAuliffe               _
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                      1
